DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments in view of the claim amendments, see page 5 of the Remarks, filed March 21, 2022, with respect to the claim objection of claim 2 have been fully considered and are persuasive.  The claim objection of claim 2 has been withdrawn. 
Applicant’s arguments in view of the claim amendments, see page 5 of the Remarks, filed March 21, 2022, with respect to the 35 U.S.C. 112(b) rejection of claim 5 have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejection of claim 5 has been withdrawn. 

Applicant's arguments, in view of the claim amendments, filed March 21, 2022 have been fully considered but they are not persuasive for the 35 U.S.C. 112 (b) rejection of claim 10. Claim 10 still recites the limitation “at least some of the valves” in line 1 of the claim. It is still unclear in the claims and the Remarks if the “at least some of the valves” in claim 10 are referring to the outlet valves or another valve in the device. The 35 U.S.C. 112 (b) rejection of claim 10 is still maintained. 

Applicant’s arguments in view of the claim amendments, see pages 5-6 of the Remarks, filed March 21, 2022, with respect to the rejection(s) of claim(s) 1-7 and 10-11 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of claim amendments to claim 1 that includes the limitation of any one of the at least two dispensers to be supplied with gas from any one of the plurality of pressurized fluid sources and to enables any two of the least two dispensers to be simultaneously supplied simultaneously with gas from an associated two of said plurality of pressurized fluid sources having different pressures or flow rates which is taught by Lambrix and Gupta (US 20140110017 A1).
The amendments affected the prior scope, requiring further search and considerations. Therefore, the instant office action has been made final. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "at least some of the valves" in line 1 of the claim.  It is unclear if the “at least some of the valves” are the outlet valves or another valve within the system. For purposes of examination, the limitation " at least some of the valves " will be considered as the outlet valves.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-5, and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Poorman (US 20170067600 A1) in view of Lambrix (US 20140263420 A1) in further view of Gupta (US 20140110017 A1).
Regarding Claim 1:
Poorman discloses a compressed natural gas refueling station that has:
A device for filling pressurized gas tanks (400, Figure 4), comprising a fluid transfer circuit that comprises an upstream end (See Annotated Figure 4 below) having a plurality of pressurized fluid sources (204, Figure 4) and a downstream end (See Annotated Figure 4 below) comprising at least two dispensers (206, Figure 4), each of the upstream end and downstream end being designed to be connected to different pressurized gas tanks (210, Figure 4) to be filled, each source (204, Figure 4) comprising a fluid outlet connected to an outlet valve (212, Figure 4 and Paragraph [0025], the outlet valves are V-3A-V-3C);
at least some of the outlet valves (212, Figure 4 and Paragraph [0025], the outlet valves are V-3A-V-3C) a same first manifold pipe (See Annotated Figure 4 below) of the circuit; 
a transfer pipe (See Annotated Figure 4 below); and 
the at least two dispensers (206, Figure 4) are also connected in parallel to said first manifold pipe via said at least two parallel transfer pipes (See Annotated Figure 4 below).
	Poorman does not disclose:
Wherein:
at least some of the outlet valves are connected in parallel to each of the at least two dispensers via at least two parallel transfer pipes;
at least some of the outlet valves are connected in parallel to a same first
manifold pipe of the circuit; and
the at least two dispensers are also connected in parallel to said first manifold pipe via said at least two parallel transfer pipes.
	Lambrix teaches a CNG dispenser (205, Figure 1) that has:
Wherein:
at least some of the outlet valves (218, 220, and 222, Figure 1) are connected in parallel to a same first manifold pipe (236a, Figure 1) of the circuit; and
the at least two dispensers (232a and 232b, Figure 1) are also connected in parallel to said manifold (236b and 236a, Figure 1) pipe said at least two parallel transfer pipes (234a and 234b, Figure 1); and 
said plurality of pressurized fluid sources having different pressures or flow rates (Paragraph [0016]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Poorman to include some of the outlet valves are connected in parallel to each of the at least two dispensers via at least two parallel transfer pipes, at least some of the outlet valves are connected in parallel to a same first
manifold pipe of the circuit, said plurality of pressurized fluid sources having different pressures or flow rates, and the at least two dispensers are also connected in parallel to said first manifold pipe said at least two parallel transfer pipes as taught by Lambrix with the motivation to not have to have better ease of use for the user when fueling to fill his/her vehicle correctly. 
	While Lambrix teaches a dispenser that has two manifolds within for dispensing CNG, it would have been obvious to a person having ordinary skill in the art that Poorman can have the outlet valves and gas sources connected in parallel to a manifold as seen in Lambrix.
	Poorman and Lambrix do not teach:
At least some of the outlet valves are connected in parallel to each of the at least two dispensers via at least two parallel transfer pipes; and
said device is adapted and configured to enable any one of the at least two dispensers to be supplied with gas from any one of the plurality of pressurized fluid sources and to enables any two of the least two dispensers to be simultaneously supplied simultaneously with gas from an associated two of said plurality of pressurized fluid sources having different pressures or flow rates.
	Gupta teaches a hydrogen dispensing system that has:
At least some of the outlet valves (50a-c, Figure 2) are connected in parallel to each of the at least two dispensers (25a and 25b, Figure 2) via at least two parallel transfer pipes (Figure 2); 
at least some of the outlet valves (50a-c, Figure 1) are connected in parallel to a same first manifold pipe (Figure 2) of the circuit; and
said device is adapted and configured to enable any one of the at least two dispensers to be supplied with gas from any one of the plurality of pressurized fluid sources and to enables any two of the least two dispensers to be simultaneously supplied simultaneously with gas from an associated two of said plurality of pressurized fluid sources (Paragraph [0055]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Poorman and Lambrix to include at least some of the outlet valves are connected in parallel to each of the at least two dispensers via at least two parallel transfer pipes, at least some of the outlet valves are connected in parallel to a same first manifold pipe of the circuit,  and said device is adapted and configured to enable any one of the at least two dispensers to be supplied with gas from any one of the plurality of pressurized fluid sources and to enables any two of the least two dispensers to be simultaneously supplied simultaneously with gas from an associated two of said plurality of pressurized fluid sources having different pressures as taught by Gupta with the motivation to refuel vehicles at the same time with shorter inter-vehicle time intervals.  
It also would have been obvious to a person having ordinary skill in the art that the plurality of pressurized sources of Gupta and Poorman can have different pressures as seen in Lambrix. 
Further regarding Claim 1, the phrase “adapted and configured to enable any one of the at least two dispensers…” is a statement of intended use and not given patentable weight (see MPEP 2114).
Poorman, Figure 4
(Annotated by Examiner)

    PNG
    media_image1.png
    693
    1038
    media_image1.png
    Greyscale

Regarding Claim 2:
Poorman discloses:
	A first manifold pipe of the circuit (See Annotated Figure 4 Above).
Poorman and Gupta do not teach:
Wherein the first manifold pipe of the circuit comprises a 15set of isolating valves, each being interposed between two adjacent ones of said at least two parallel transfer pipes.
	Lambrix teaches:
Wherein the first manifold pipe (236a and 236b, Figure 1) of the circuit comprises a 15set of isolating valves (258a and 258b, Figure 1, the check valves are “isolating valves”), each being interposed between two adjacent ones of said at least two parallel transfer pipes (234a and 234b, Figure 1).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Poorman and Gupta to include the first manifold pipe of the circuit comprises a 15set of isolating valves, each being interposed between two adjacent ones of said at least two parallel transfer pipes as taught by Lambrix with the motivation to remove excess pressure from the fill lines. 
It also would have been obvious to a person having ordinary skill in the art that the check valves of Lambrix can be considered as isolating valves because the check valves are used for pressure relief in which it isolates the top half of the circuit from the bottom half of the circuit from the excess pressure from the other half. 

Regarding Claim 3:
Poorman discloses:
	Outlet valves (212, Figure 4 and Paragraph [0025], the outlet valves are V-3A-V-3C).
Poorman and Gupta do not teach:
Wherein, between each outlet valve and the at least two parallel transfer pipes, a respective upstream control valve is placed in the circuit.
	Lambrix teaches:
Wherein, between each outlet valve (218, 220, and 222, Figure 1) and the at least two parallel transfer pipes (234a and 234b, Figure 1), a respective upstream control valve (240a, 240b, 242a, 242b, 238a, and 238b, Figure 1) is placed in the circuit.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Poorman and Gupta to include between each outlet valve and the at least two parallel transfer pipes, a respective upstream control valve is placed in the circuit as taught by Lambrix with the motivation to connect the outlet valves to the transfer line. 

Regarding Claim 4:
Poorman discloses:
Wherein in each of said at least two parallel transfer pipes (See Annotated Figure 4 above), a respective downstream valve (Paragraph [0025] and 212, Figure 4, the valves are V-3D-V-3F, the valves can be controlled through a controller) is placed connecting the at least two dispensers (206, Figure 4) to the plurality of pressurized fluid sources (204, Figure 4).
	
Regarding Claim 5:
	Poorman discloses:
		At least two parallel transfer pipes (See Annotated Figure 4 above).
	Poorman and Lambrix do not teach:
Wherein adjacent ones of said at least two parallel transfer pipes have no fluid connection between them.
Gupta teaches:
Wherein adjacent ones of said at least two parallel transfer pipes (Figure 2, the transfer pipes are the pipes between the dispenser and the manifolds) have no fluid connection between them (Figure 2, there is not fluid connection between them).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Poorman and Lambrix to include adjacent ones of said at least two parallel transfer pipes have no fluid connection between them as taught by Gupta with the motivation to have shorter refueling times for vehicles for the same dispenser. 

Regarding Claim 10:
Poorman discloses:
Wherein at least some of the valves (212, Figure 4) are controlled valves (Paragraph [0025]).

	Regarding Claim 11:
Poorman discloses:
	The device for filling pressurized gas tanks (Abstract).
Poorman and Lambrix do not teach:
Wherein the device for filling pressurized gas tanks is adapted and configured to fill hydrogen tanks of vehicles.
	Gupta teaches:
Wherein the device for filling pressurized gas tanks is adapted and configured to fill hydrogen tanks of vehicles (Paragraph [0018]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Poorman and Lambrix to include wherein the device for filling pressurized gas tanks is adapted and configured to fill hydrogen tanks of vehicles as taught by Gupta with the motivation to fuel hydrogen tanks. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Poorman in view of Lambrix in further view of Gupta and Cohen (US 20040187950 A1).
Regarding Claim 6:
Poorman discloses:
The filling device (400, Figure 4), the plurality of sources (204, Figure 4) and at least two parallel transfer pipes (See Annotated Figure 4 Above).
	Poorman and Gupta do not teach:
Wherein the plurality of pressurized fluid sources, the upstream control valves, and at least two parallel transfer pipes are housed on, or in, a source support that forms a physical entity that is removably connected to a rest of the circuit of the 5filling device.
Lambrix teaches:
The at least two parallel transfer pipes (234a and 234b, Figure 1) and a respective upstream control valve (240a, 240b, 242a, 242b, 238a, and 238b, Figure 1).
Poorman, Lambrix, and Gupta do not teach:
Wherein the plurality of pressurized fluid sources, the upstream control valves, and at least two parallel transfer pipes are housed on, or in, a source support that forms a physical entity that is removably connected to a rest of the circuit of the 5filling device.
	Cohen teaches a mobile hydrogen generation and supply system that has:
Wherein the plurality pressurized fluid of sources, the valves, and at least two parallel transfer pipes are housed on a source support that forms a physical entity that is removably connected to a rest of the circuit of the 5filling device (Paragraph [0061], the storage cylinder and delivery means are used to dispense to a refueling station).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Poorman, Gupta, and Lambrix to include the plurality of sources, the valves, and at least some of the transfer pipes are housed on a source support that forms a physical entity that is removably connected to a rest of the circuit of the 5filling device as taught by Cohen with the motivation to supply hydrogen to the fueling station. 
It also would have been obvious to a person having ordinary skill in the art that the circuit of Poorman and Lambrix can be on a tractor (3, Figure 1) as seen in Cohen as the system connects to a refueling station. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Poorman in view of Lambrix in further view of Gupta, Cohen and Utal (US 20130232916 A1).
Regarding Claim 7:
Poorman discloses:
The plurality of sources (204, Figure 4) and at least two parallel transfer pipes (See Annotated Figure 4 Above).
	Poorman, Gupta, and Lambrix do not teach:
Wherein each of the at least two parallel transfer pipes comprises an associated removable fluid connection member, forming separable fluid connection members between a part of the circuit housed in, or on, the support and another part of the circuit connected 10to the at least two dispensers.
	Cohen teaches:
Wherein each of the transfer pipes comprises an associated removable fluid connection member, forming separable fluid connection members between the part of the circuit (Paragraph [0061]) housed on the support (3, Figure 1).
Poorman, Lambrix, Gupta, and Cohen do not teach:
Wherein each of the at least two parallel transfer pipes comprises an associated removable fluid connection member, forming separable fluid connection members between a part of the circuit housed in, or on, the support and another part of the circuit connected 10to the at least two dispensers.
	Utal teaches a modular compressed natural gas system that has:
Wherein each of the at least two parallel transfer pipes (148, 150, and 152, Figure 1) between a part of the circuit housed on the support (120, Figure 9) and another part of the circuit connected 10to the at least two dispensers (140 and 142, Figure 9).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Poorman, Gupta, Lambrix, and Cohen to include the transfer pipes between the part of the circuit housed on the support and another part of the circuit connected 10to the dispensers as taught by Utal with the motivation to have the transfer pipes connect the circuit to the dispensers on a support that meets ISO standards. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Farese (US 20070079891 A1) teaches a cascade bank selection that has a different pressurized gas tank, a plurality of pressurized gas tanks, a first manifold, hydrogen, and control valves. 
	Bavaraian (US 20090250138 A1) teaches a method for managing storage of gaseous hydrogen that has valves, a plurality of pressurized gas tanks, a first manifold, hydrogen, and a dispenser. 
	Blasubramanian (US 20090151809 A1) teaches a method for filling hydrogen storage tanks that has a plurality of pressurized gas tanks, a first manifold, hydrogen, and a different pressurized gas tank. 
	 Mrowzinski (US 20160116113 A1) teaches a compressed gas delivery system that has pressurized fluid sources, at least two dispensers, manifolds, and at least two parallel transfer pipes. 
Plummer (US 20070034283 A1) teaches a cascade storage system that has a plurality of pressurized fluid sources, outlet valves, and parallel transfer pipes. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE A SHRIEVES whose telephone number is (571)272-5373. The examiner can normally be reached Monday - Thursday 7:30 AM -5:00 PM and Friday 7:30 AM -4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary E McManmon can be reached on (571)272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/STEPHANIE A SHRIEVES/Examiner, Art Unit 3753  
/REINALDO SANCHEZ-MEDINA/Primary Examiner, Art Unit 3753